(Translation)

 

Exhibit 10.60(c)

 

--------------------------------------------------------------------------------

 

ACCOUNTS RECEIVABLES TRUST AGREEMENT

 

--------------------------------------------------------------------------------

 

Settlor:    FASL JAPAN LIMITED Trustee:    MIZUHO TRUST & BANKING CO., LTD.

 

March 25, 2004

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

(Translation)

 

TABLE OF CONTENTS

 

CHAPTER 1 GENERAL PROVISIONS    3

1.

   Definitions    3

2.

   Purpose of the Trust    11

3.

   Additional Entrustment of Funds    11

4.

   Term of The Trust    12

5.

   Transfer of the Initial Trust Receivables    12

6.

   Eligibility Criteria for Trust Receivables    12

7.

   Representations and Warranties of the Settlor and the Trustee    15

8.

   Covenants by the Settlor    16

9.

   Indemnification    17

10.

   Perfection of Assignment    17

11.

   Delivery of Receivables Certificates    18

12.

   Indication of the Trust    18

13.

   Due Diligence Obligations    18 CHAPTER 2 BENEFICIAL INTERESTS    18

14.

   Beneficiary    18

15.

   Type of the Beneficial Interests    18

16.

   Division of the Beneficial Interests    18

17.

   Issuance of Beneficial Interests Certificates    19

18.

   Assignment and Pledge of the Beneficial Interests    19 CHAPTER 3 MANAGEMENT
AND DISPOSAL OF THE TRUST PROPERTY    19

19.

   Report regarding the Trust Receivables by the Settlor    19

20.

   Floating Pledge Enforcement Notice    20

21.

   Delegation of a Part of the Trust Administrative Services    20

22.

   Management of the Funds within the Trust Property    21

23.

   Opening of the Account    21

24.

   Instruction of Beneficiary    21 CHAPTER 4 CALCULATION OF THE TRUST    22

25.

   Definition of Principal and Proceeds    22

26.

   Treatment of Ineligible Receivables    22

27.

   Calculation and Report of the Trust    23

28.

   Payment of Taxes and Expenses    24

29.

   Trust Fees    24 CHAPTER 5 DELIVERY OF PRINCIPAL AND PROCEEDS OF THE
BENEFICIAL INTERESTS    24

30.

   Prepayment of Principal and Delivery of Proceeds during the Term of the Trust
   24

31.

   Repayment of Trust Principal and Disposal of Trust Proceeds after the
Occurrence of Repayment Formula Revision Event    26 CHAPTER 6 TERMINATION OF
TRUST    27

32.

   Termination of the Trust Agreement    27

33.

   Delivery of Principal and Proceeds upon Termination of the Trust    28
CHAPTER 7 MISCELLANEOUS    29

34.

   Notice    29

35.

   Submission of Seal Impression    29

36.

   Notification    30

37.

   Access to the Details of the Trust Receivables    30

38.

   Fractions Less than One Yen    30

39.

   Governing Law    30

40.

   Jurisdiction    30

41.

   Amendments to This Agreement    31

42.

   Expenses    31

43.

   Application of the Loan Agreements    31

44.

   Consultation    31

 

1



--------------------------------------------------------------------------------

(Translation)

 

ACCOUNTS RECEIVABLES TRUST AGREEMENT

 

FASL JAPAN LIMITED (the “Settlor”) and Mizuho Trust & Banking Co., Ltd. (the
“Trustee”) enter into this trust agreement (this “Agreement,” and the trust
established under this Agreement, the “Trust”), which consists of the following
terms and conditions.

 

CHAPTER 1 GENERAL PROVISIONS

 

1. DEFINITIONS

 

In this Agreement, the following terms shall have the meanings set forth below.

 

1.1 “Administration Method Instruction” has the meaning given in Clause 24.1 of
this Agreement.

 

1.2 “Agent” means the Mizuho Corporate Bank, Ltd. in the capacity of the agent
as appointed by the Lenders under the Creditors’ Agreement.

 

1.3 “Application for Additional Entrustment of Funds” means a document
substantially in the form attached hereto as Schedule 2.

 

1.4 “Beneficial Interests” means the beneficial interests accrued under this
Agreement.

 

1.5 “Beneficiary” means a person having the Beneficial Interests.

 

1.6 “Business Day” means any day other than those that are bank holidays in
Japan.

 

1.7 “Collection Account” means the following account:

 

Name and Branch of Bank:

   Mizuho Corporate Bank, Ltd., Uchisaiwaicho 1st Corporate Banking Division

Account Type:

   Ordinary Savings Account

Account Number:

   ****

Account Name:

   FASL JAPAN LIMITED Account held by Mizuho Trust & Banking Co., Ltd. as the
trustee of the Monetary Receivables Trust

 

1.8 “Collection Calculation Date” means, collectively, the Regular Collection
Calculation Date and the Extraordinary Collection Calculation Date; provided,
however, that the Trust Termination Date shall be the last Collection
Calculation Date.

 

1.9 “Collection Calculation Period” means the period commencing on the day
(inclusive) immediately following the Collection Calculation Date immediately
preceding each Collection Calculation Date and ending on the relevant Collection

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(Translation)

 

Calculation Date (inclusive); provided, however, that the initial Collection
Calculation Period shall commence on March 25, 2004 (inclusive) and the final
Collection Calculation Period shall end on the Trust Termination Date.

 

1.10 “Collection Delivery Date” means, collectively, the Regular Collection
Delivery Date and the Extraordinary Collection Delivery Date.

 

1.11 “Consumption Tax” means, collectively, consumption tax and local
consumption tax in Japan.

 

1.12 “Consumption Tax and Other Tax” means Consumption Tax, goods and services
tax (GST) in Singapore, value added tax (VAT) in Germany and any other taxes
separately agreed between the Settlor and the Trustee as taxes payable by the
Settlor that are directly imposed on the execution and performance of the
Purchase and Sale Related Agreements.

 

1.13 “Counter-Performed Trust Receivables” means the Trust Receivables
(excluding the Ineligible Receivables) corresponding to the accounts receivables
for the items that are sold and purchased, the delivery and inspection of which
is completed, except for the Trust Receivables that are the Fixed Trust
Receivables.

 

1.14 “Counter-Performed Trust Receivables Amount” means the principal amount of
the Counter-Performed Trust Receivables.

 

1.15 “Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)” means the Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent) relating to the Counter-Performed Trust Receivables Amount.

 

1.16 “Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)”
means the Counter-Performed Trust Receivables Amount minus the Counter-Performed
Trust Receivables Amount (Consumption Tax and Other Tax Equivalent).

 

1.17 “Damages” has the meaning given in Clause 6.1 (1) of this Agreement.

 

1.18 “Estimated Trust Receivables Collection Amount” has the meaning given in
Clause 19.1 of this Agreement.

 

1.19 “Estimated Trust Receivables Collection Amount (Consumption Tax and Other
Tax Equivalent)” means the amount to be paid as the Trust Receivables Amount
(Consumption Tax and Other Tax Equivalent) among the Estimated Trust Receivables
Collection Amount.

 

1.20 “Estimated Trust Receivables Collection Amount (Goods’ Value Equivalent)”
means the amount to be paid as the Trust Receivables Amount (Goods’ Value
Equivalent) among the Estimated Trust Receivables Collection Amount.

 

1.21 “Exemption Event” has the meaning given in Clause 1 of the Loan Agreements.

 

1.22 “Existing Trust Receivables” means the accounts receivables from the Third
Party Obligor under the Purchase and Sale Related Agreements that exist as of
the execution date of this Agreement.

 

4



--------------------------------------------------------------------------------

(Translation)

 

1.23 “Expenses” means taxes and other public charges relating to the Trust
Property and expenses necessary for the trust administrative services
(including, without limitation, expenses relating to the delegation of the Trust
Administrative Services under Clause 21).

 

1.24 “Expiration Date” means June 29, 2007 (or the immediately following
Business Day if such date is not a Business Day).

 

1.25 “Extraordinary Collection Calculation Date” means, if the Trustee receives
the Settlor’s Extraordinary Report, the day immediately preceding the date of
receipt (or the immediately preceding Business Day if such date is not a
Business Day). If the Extraordinary Collection Calculation Date corresponds to
the Regular Collection Calculation Date, such date shall be deemed as the
Regular Collection Calculation Date and not as the Extraordinary Collection
Calculation Date.

 

1.26 “Extraordinary Collection Delivery Date” means the fourth (4th) Business
Day after the Extraordinary Collection Calculation Date.

 

1.27 “Fixed Trust Property Value” means the sum of (i) the Fixed Trust
Receivables Amount (Goods’ Value Equivalent) and (ii) the amount of the funds
within the Trust Property minus the amount of the Trust Receivables Collections
(Consumption Tax and Other Tax Equivalent).

 

1.28 “Fixed Trust Receivables” means the Trust Receivables (excluding the
Ineligible Receivables) indicated in invoices sent by the Settlor to the Third
Party Obligor under Clause 5.2 of the Purchase and Sale Agreement during each
calendar month after the Set-off Treatment for such calendar month is complete.

 

1.29 “Fixed Trust Receivables Amount” means the principal amount of the Fixed
Trust Receivables. Such amount shall be set forth in the Payment Notice relating
to the relevant calendar month as the amount to be paid by the Third Party
Obligor to the Trustee by the Trust Receivables Due Date.

 

1.30 “Fixed Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)”
means the Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)
relating to the Fixed Trust Receivables.

 

1.31 “Fixed Trust Receivables Amount (Goods’ Value Equivalent)” means the Fixed
Trust Receivables Amount minus the Fixed Trust Receivables Amount (Consumption
Tax and Other Tax Equivalent).

 

1.32 “Floating Pledge” has the meaning given in Clause 18.2 of this Agreement.

 

1.33 “Floating Pledge Agreement” means the Floating Pledge Agreement entered
into between the Settlor and the Lenders as of March 25, 2004 (as amended).

 

1.34 “Floating Pledge Enforcement Notice” has the meaning given in Clause 20.1
of this Agreement.

 

5



--------------------------------------------------------------------------------

(Translation)

 

1.35 “Ineligible Receivables” means the Trust Receivables that do not satisfy
the eligibility criteria provided for in Clause 6.1, including the Existing
Trust Receivables that cease to satisfy such eligibility criteria after the
execution date of this Agreement and the Prospective Trust Receivables that
cease to satisfy such eligibility criteria after the date on which such
Prospective Trust Receivables arise.

 

1.36 “Instructor” has the meaning given in Clause 24.1 of this Agreement.

 

1.37 “Interest Collections” means the amounts received by the Trustee with
respect to the Trust Property during each Collection Calculation Period, which
constitute the trust proceeds pursuant to Clause 25.2.

 

1.38 “Lenders” means, collectively, Mizuho Corporate Bank, Ltd., Shinkin Central
Bank, The Bank of Yokohama, Ltd., The Toho Bank, Ltd. and The Norinchukin Bank
as the Lenders and their respective successors under the Loan Agreements.

 

1.39 “Lending Obligation” means, collectively, the Lending Obligation A and
Lending Obligation B.

 

1.40 “Lending Obligation A” has the meaning given in Clause 1 of the Loan
Agreement A.

 

1.41 “Lending Obligation B” has the meaning given in Clause 1 of the Loan
Agreement B.

 

1.42 “Loan Agreement A” means the Revolving Line Agreement (A) (as amended or
renewed) entered into by Mizuho Corporate Bank, Ltd., Shinkin Central Bank, The
Bank of Yokohama, Ltd., The Toho Bank, Ltd. and The Norinchukin Bank, and the
Settlor as of March 25, 2004.

 

1.43 “Loan Agreement B” means the Revolving Line Agreement (B) (as amended or
renewed) entered into by Mizuho Corporate Bank, Ltd. and the Settlor as of March
25, 2004.

 

1.44 “Loan Agreements” means, collectively, the Loan Agreement A and the Loan
Agreement B.

 

1.45 “Loan Receivables” means the Lenders’ loan receivables from the Settlor
under the Loan Agreements.

 

1.46 “Majority Lenders” has the meaning given in Clause 1 of the Creditor’s
Agreement.

 

1.47 “Memorandum regarding Trust Fees” has the meaning given in Clause 29.1 of
this Agreement.

 

1.48

“Payment Notice” means a notice given by the Third Party Obligor to the Settlor
on or before the second (2nd) Business Day after the last day of each month
under the Purchase and Sale Related Agreements that specifies (i) the Trust
Receivables the

 

6



--------------------------------------------------------------------------------

(Translation)

 

 

Third Party Obligor will pay to the Trustee on the forty-fifth (45th) day after
the last day of the calendar month after the Set-off Treatment and (ii) the
amount of such Trust Receivables.

 

1.49 “Principal Collections” means the amounts that the Trustee receives with
respect to the Trust Property during each Collection Calculation Period, which
are to constitute the trust principal pursuant to Clause 25.1.

 

1.50 “Prospective Trust Receivables” means the accounts receivables from the
Third Party Obligor under the Purchase and Sale Related Agreements that arise
during a period from the day immediately following the execution date of this
Agreement (inclusive) to the Trust Termination Date with respect to the Third
Party Obligor (inclusive).

 

1.51 “Purchase and Sale Agreement” means the Purchase and Sale Agreement entered
into between the Settlor and the Third Party Obligor as of February 23, 2004 (as
amended).

 

1.52 “Purchase and Sale Related Agreements” means the Purchase and Sale
Agreement and each individual agreement under the Purchase and Sale Agreement.

 

1.53 “Regular Collection Calculation Date” means the fifteenth (15th) day or the
last day of each month (or the immediately following Business Day if such date
is not a Business Day); provided, however, that the first Regular Collection
Calculation Date shall be March 31, 2004.

 

1.54 “Regular Collection Delivery Date” means the fourth (4th) Business Day
after the Regular Collection Calculation Date corresponding to the fifteenth
(15th) day of each month (or the immediately following Business Day if such date
is not a Business Day) with respect to such Regular Collection Date, or the
sixth (6th) Business Day after the Regular Collection Calculation Date
corresponding to the last day of each month (or the immediately following
Business Day if such date is not a Business Day) with respect to such Regular
Collection Date.

 

1.55 “Related Documents” means documents certifying the execution of the
Purchase and Sale Related Agreements and any other documents relating to the
Purchase and Sale Related Agreements.

 

1.56 “Repayment Formula Revision Event” has the meaning given in Clause 20.1 of
this Agreement.

 

1.57 “Repurchase Price” has the meaning given in Clause 26.1 of this Agreement.

 

1.58 “Set-off Treatment” means the Third Party Obligor’s setting off of a
certain amount of the Counter-Performed Trust Receivables against the equivalent
amount of the Third Party Obligor’s receivables from the Settlor that become due
in the relevant calendar month, by specifying its intention to do so on the
Payment Notice to the Settlor on or before the second (2nd) Business Day after
the last day of each calendar month.

 

7



--------------------------------------------------------------------------------

(Translation)

 

1.59 “Settlor’s Extraordinary Report” has the meaning given in Clause 19.2 of
this Agreement.

 

1.60 “Settlor’s Regular Report” has the meaning given in Clause 19.1 of this
Agreement.

 

1.61 “Settlor’s Regular Report Deadline” means (i) 3 p.m. on the Business Day
immediately following the Regular Collection Calculation Date corresponding to
the fifteenth (15th) day of each month (or the immediately following Business
Day if such date is not a Business Day) with respect to the Settlor’s Regular
Report relating to such Regular Collection Calculation Date, or (ii) 3 p.m. on
the third (3rd) Business Day after the Regular Collection Calculation Date
corresponding to the last day of each month (or the immediately following
Business Day if such date is not a Business Day) with respect to the Settlor’s
Regular Report relating to such Regular Collection Calculation Date.

 

1.62 “Settlor’s Report” means, collectively, the Settlor’s Regular Report and
the Settlor’s Extraordinary Report.

 

1.63 “Settlor’s Report Form” means the form attached hereto as Schedule 4.
Provided, however, that the Settlor, the Trustee and the Agent may change such
form upon mutual agreement.

 

1.64 “Third Party Obligor” means FUJITSU LIMITED.

 

1.65 “Total Outstanding Balance” means the sum of the Total Outstanding Balance
A and the Total Outstanding Balance B.

 

1.66 “Total Outstanding Balance A” has the meaning given in Clause 1 of the Loan
Agreement A.

 

1.67 “Total Outstanding Balance B” has the meaning given in Clause 1 of the Loan
Agreement B.

 

1.68 “Trust Administrative Services” means the administrative services relating
to the administration and collection of the Trust Receivables (including,
without limitation, (i) custody and administration of the Related Documents;
(ii) administration of the balances relating to the Trust Receivables; and (iii)
receipt of payment relating to the Trust Receivables).

 

1.69 “Trust Assignment” means assignment of the Trust Receivables from the
Settlor to the Trustee pursuant to this Agreement.

 

1.70 “Trust Calculation Date” means (i) the second (2nd) Business Day after the
Regular Collection Calculation Date corresponding to the fifteenth (15th) day of
each month (or the immediately following Business Day if such date is not a
Business Day) relating to such Collection Calculation Date, or (ii) the fourth
(4th) Business Day after the Regular Collection Calculation Date corresponding
to the last day of each month (or the immediately following Business Day if such
date is not a Business Day) relating to such Collection Calculation Date.

 

8



--------------------------------------------------------------------------------

(Translation)

 

1.71 “Trust Property Maintenance Standards” means, in each case set forth below,
the following conditions:

 

  (1) In the case where the Total Outstanding Balance A exists and Total
Outstanding Balance B does not exist, the Fixed Trust Property Value shall be no
less than 101% of the Total Outstanding Balance A;

 

  (2) In the case where both the Total Outstanding Balance A and the Total
Outstanding Balance B exist, (i) the Counter-Performed Trust Receivables Amount
(Goods’ Value Equivalent) shall be no less than 120% of the Total Outstanding
Balance minus the Fixed Trust Property Value, and (ii) the Fixed Trust Property
Value shall be no less than 101% of the Total Outstanding Balance A, and for
avoidance of doubt, this condition shall be satisfied if (i) the Fixed Trust
Property Value is no less than the Total Outstanding Value and (ii) the Fixed
Trust Property Value is no less than 101% of the Total Outstanding Balance A;

 

  (3) In the case where the Total Outstanding Balance B exists and the Total
Outstanding Balance A does not exist, the Counter-Performed Trust Receivables
Amount (Goods’ Value Equivalent) shall be no less than 120% of the Total
Outstanding Balance B minus the Fixed Trust Property Value, and for avoidance of
doubt, this condition shall be satisfied if the Fixed Trust Property Value is no
less than the Total Outstanding Balance B; or

 

  (4) In the case where neither the Total Outstanding Balance A nor the Total
Outstanding Balance B exist, there shall be no conditions.

 

1.72 “Trust Property” means all property arising from the Trust Receivables and
as a result of the management and disposal of the Trust Receivables.

 

1.73 “Trust Receivables” means, collectively, the Existing Trust Receivables and
the Prospective Trust Receivables.

 

1.74 “Trust Receivables Amount” means the principal amount of the Trust
Receivables.

 

1.75 “Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)”
means, with respect to each Trust Receivables, if the Settlor incurs tax
liabilities relating to Consumption Tax and Other Tax that are directly imposed
on the execution and performance of the Purchase and Sale Related Agreements
under which the Trust Receivables arise, the amount of such taxes payable by the
Settlor among the Trust Receivables Amount relating to such Trust Receivables.

 

1.76 “Trust Receivables Collections” means all amounts that the Trustee receives
from the Third Party Obligor or other persons as repayment of their debts
relating to the Trust Receivables.

 

1.77

“Trust Receivables Collections (Consumption Tax and Other Tax Equivalent)” means
the amounts that the Trustee deems as payments relating to the Trust

 

9



--------------------------------------------------------------------------------

(Translation)

 

 

Receivables Amount (Consumption Tax and Other Tax Equivalent) among the Trust
Receivables Collections based on the Settlor’s Report, or the amounts that the
Agent reasonably deems as payments relating to the Trust Receivables
(Consumption Tax and Other Tax Equivalent) among the Trust Receivables
Collections based on other reports from the Settlor if the Trustee cannot
determine the amounts to be paid relating to the Trust Receivables Amount
(Consumption Tax and Other Tax Equivalent), including the cases where the
Estimated Trust Receivables Collection Amount set forth in the Settlor’s Report
are inconsistent with the amount of the Trust Receivables Collections, or any
false information is discovered or possibly exists in the Settlor’s Report.

 

1.78 “Trust Receivables Due Date” means, with respect to each Trust Receivables,
the fifteenth (15th) day (or the immediately following Business Day if such date
is not a Business Day) of the second (2nd) month after each calendar month in
which the Settlor sends an invoice indicating such Trust Receivables to the
Third Party Obligor under Clause 5.2 of the Purchase and Sale Agreement.

 

1.79 “Trust Termination Date” means the earliest of the following dates:

 

  (1) the Expiration Date (or if the Loan Receivables remains and the obligation
of the Borrower relating to the Loan Receivables has become immediately due and
payable as of the Expiration Date, the Regular Collection Calculation Date first
occurring after the date three (3) months after the date on which such
obligation of the Borrower becomes immediately due and payable);

 

  (2) the Regular Collection Calculation Date first occurring after the date on
which (i) the Loan Receivables cease to exist and (ii) the Agent recognizes that
the prospect of the Loan Receivables arising thereafter has ceased to exist due
to the termination of the Loan Agreements or extinguishment of the Lending
Obligation;

 

  (3) the Regular Collection Calculation Date first occurring after the date on
which (i) the outstanding balance with respect to the Trust Receivables ceases
to exist and (ii) the Agent recognizes that the prospect of the Trust
Receivables arising thereafter has ceased to exist; or

 

  (4) the Regular Collection Calculation Date first occurring after the date on
which the Trustee dispatches a notice of its intent to terminate this Agreement
under Clause 32 thereof.

 

1.80 “Trustee’s Extraordinary Report” has the meaning given in Clause 27.2 of
this Agreement.

 

1.81 “Trustee’s Regular Report” has the meaning given in Clause 27.1 of this
Agreement.

 

1.82

“Trustee’s Regular Report Deadline” means (i) 12 p.m. on the third (3rd)
Business Day after the Regular Collection Calculation Date corresponding to the
fifteenth (15th) day of each month (or the immediately following Business Day if
such date is

 

10



--------------------------------------------------------------------------------

(Translation)

 

 

not a Business Day) with respect to the Trustee’s Regular Report relating to
such Regular Collection Calculation Date, or (ii) 12 p.m. on the fifth (5th)
Business Day after the Regular Collection Calculation Date corresponding to the
last day of each month (or the immediately following Business Day if such date
is not a Business Day) with respect to the Trustee’s Regular Report relating to
such Regular Collection Calculation Date.

 

2. PURPOSE OF THE TRUST

 

The Settlor has entrusted the Trust Receivables to the Trustee, and the Trustee
has accepted such Trust Receivables as of the execution date of this Agreement
for the purpose of managing and disposing such Trust Receivables for the benefit
of the Beneficiary.

 

3. ADDITIONAL ENTRUSTMENT OF FUNDS

 

3.1 If it is found that the Trust Property Maintenance Standards are not
satisfied, the Settlor shall first give notice of its intent to entrust
additional funds pursuant to the provisions of Clause 3.2 to the Trustee (the
“Notice of Additional Entrustment of Funds”) and then entrust additional funds
sufficient to satisfy the Trust Property Maintenance Standards to the Trustee on
or before the Business Day immediately following the date on which it is found
that the Trust Property Maintenance Standards are not satisfied, unless the
Settlor notifies the Agent pursuant to Clause 14.4(i) of the Loan Agreements of
its intent to pay to the Lenders all or any part (sufficient to satisfy the
Trust Property Maintenance Standards) of the Loan Receivables (the “Prepayment
Notice”) by 11 a.m. on the Business Day immediately following the date on which
it is found that the Trust Property Maintenance Standards are not satisfied.
Upon receipt of the additional funds, the Trustee shall notify the Agent of the
amount of the additional funds immediately (but no later than the second (2nd)
Business Day after the date of receipt of the additional funds).

 

3.2 The Settlor shall give the Prepayment Notice and the Notice of Additional
Entrustment of Funds to the Trustee and the Agent in a form separately agreed
upon between the Settlor, the Trustee and the Agent by 11 a.m. on the Business
Day immediately following the date on which it is found that the Trust Property
Maintenance Standards set forth in Clause 3.1 are not satisfied. In addition,
the Settlor shall submit the Application of Additional Entrustment of Funds in
Schedule 2 to the Trustee (and at the same time deliver a copy of the
Application for Additional Entrustment of Funds to the Agent ) when it gives the
Notice of Additional Entrustment of Funds.

 

3.3 In addition to the case set forth in Clause 3.1, if the Settlor, the Trustee
and the Agent separately agree, the Settlor may submit the Application for
Additional Entrustment of Funds to the Trustee (and at the same time deliver a
copy of the Application for Additional Entrustment of Funds to the Agent) and
entrust additional funds to the Trustee. Upon receipt of the additional funds,
the Trustee shall notify the Agent of the amount of the additional funds
immediately (but no later than the second (2nd) Business Day after the date of
receipt of the additional funds).

 

11



--------------------------------------------------------------------------------

(Translation)

 

4. TERM OF THE TRUST

 

The term of this Agreement shall commence on the execution date of this
Agreement and end on the Trust Termination Date.

 

5. TRANSFER OF THE INITIAL TRUST RECEIVABLES

 

5.1 The Settlor shall assign the Trust Receivables to the Trustee as of the
execution date of this Agreement as provided for in this Agreement, and the
Settlor and the Trustee hereby confirm without objection that the Trust
Assignment is a true and valid assignment and it is their intent that such
assignment of the Trust Receivables will be a true and valid assignment. For
avoidance of doubt, tax liabilities relating to Consumption Tax and Other Tax
incurred by the Settlor shall not be assigned to the Trustee due to such Trust
Assignment.

 

5.2 The assignment of the Existing Trust Receivables from the Settlor to the
Trustee shall become valid as of the execution date of this Agreement.

 

5.3 The assignment of the Prospective Trust Receivables from the Settlor to the
Trustee shall automatically become valid when the Prospective Trust Receivables
arise without any action by the Settlor or the Trustee.

 

6. ELIGIBILITY CRITERIA FOR TRUST RECEIVABLES

 

6.1 The Settlor represents and warrants to the Trustee and the Beneficiary that
each of the following matters is true and correct with respect to the Trust
Receivables, the Purchase and Sale Related Agreements and the Third Party
Obligor as of (i) the execution date of this Agreement with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise with respect to the Prospective Trust Receivables. Provided,
however, that the Trustee is not obliged to verify whether the eligibility
criteria set forth in this Clause 6.1 are satisfied.

 

  (1) The Trust Receivables satisfies all of the eligibility criteria set forth
below as of (i) the execution date of this Agreement with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise with respect to the Prospective Trust Receivables:

 

  (i) the Third Party Obligor is a resident of Japan and is a corporation;

 

  (ii) the payment terms of the Trust Receivables are subject to the provisions
of the Purchase and Sale Agreement;

 

  (iii) the outstanding balance and the payment date of the Counter-Performed
Trust Receivables and the Fixed Trust Receivables among the Existing Trust
Receivables (the outstanding balance of the Counter-Performed Trust Receivables
shall be the amount as of March 15, 2004) is as set forth in Schedule 1 and all
other provisions regarding the Trust Receivables in Schedule 1 are true and
accurate, and the outstanding balance of the Counter-Performed Trust Receivables
as of the execution date of this Agreement does not fall below the outstanding
balance of the Counter-Performed Trust Receivables set forth in Schedule 1;

 

  (iv) the Trust Receivables arise in the normal course of business of the
Settlor;

 

12



--------------------------------------------------------------------------------

(Translation)

 

  (v) the Trust Receivables shall be collected on the Trust Receivables Due
Date;

 

  (vi) the Trust Receivables are the sole property of the Settlor, and the
Settlor holds all right, title and interest in and to the Trust Receivables;

 

  (vii) the Trust Receivables and the Purchase and Sale Agreement constitute the
obligations of the Third Party Obligor that are lawful, valid, binding and
enforceable in accordance with the terms thereof;

 

  (viii) the Third Party Obligor has not been or is not likely to be in default
or otherwise in breach of the Trust Receivables or the Purchase and Sale
Agreement;

 

  (ix) the Trust Receivables have not been entirely or partially extinguished
due to nullification or termination of the Purchase and Sale Agreement, or
payment or set-off of the Trust Receivables (except for the extinguishment due
to the Set-off Treatment);

 

  (x) no event has occurred that would cause all or a part of the Trust
Receivables to lapse or give rise to defenses by the Third Party Obligor to the
performance of its obligations thereunder on the prescribed payment date,
including, without limitation, nullification, termination, cancellation or
novation of the Trust Receivables or the Purchase and Sale Agreement (excluding
defenses based on the Set-off Treatment), nor has the Third Party Obligor
claimed that such an event has occurred, and there is no threat thereof. The
accrual of the Trust Receivables from the Third Party Obligor shall not be
subject to any avoiding power (hinin-ken);

 

  (xi) no petition for attachment (sashiosae), provisional attachment
(kari-sashiosae), provisional disposition (kari-shobun), preservative
disposition (hozen-shobun), compulsory execution, auction, or disposition to
collect tax delinquencies has been filed by a third party with respect to the
Trust Receivables or against the Trust Receivables, nor are there any rights,
security interests or other encumbrances that have caused, or are likely to
cause, any damage, loss, expense or liability (collectively, the “Damages”) to
the Trust Property;

 

  (xii) assignment of the Trust Receivables is not prohibited for any reason,
and neither prior notice to nor prior approval from the Third Party Obligor is
required with respect to any assignment, transfer or other disposal of the Trust
Receivables, and if such notice or approval is required, it has been provided or
obtained;

 

  (xiii) no provision of the Purchase and Sale Agreement has been amended,
released or waived, and no disposal has been made that is likely to affect the
Trust or any rights of the Beneficiary, including assignment or sale to a third
party of, or creation of security interests on, the Trust Receivables;

 

  (xiv) no promissory note, bill of exchange, check or other security has been
issued with respect to the payment of the Trust Receivables; and

 

  (xv)

no lawsuit, arbitration, administrative procedure, or other dispute has
commenced or is likely to commence with respect to the Trust

 

13



--------------------------------------------------------------------------------

(Translation)

 

 

Receivables or the Purchase and Sale Agreement, and no lawsuit, arbitration,
administrative procedure, or other dispute, or any event that would give rise to
such lawsuit, arbitration, administrative procedure, or other dispute, has
occurred with the Third Party Obligor and any other third party.

 

  (2) None of the following events has occurred with respect to the Third Party
Obligor as of (i) the execution date of this Agreement, with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise, with respect to the Prospective Trust Receivables:

 

  (i) suspension of payment, or a petition of specific conciliation
(tokutei-chotei), bankruptcy (hasan), commencement of civil rehabilitation
procedures (minjisaiseitetsuzuki-kaishi), commencement of corporate
reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement of
corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures (including, without limitation, similar procedures taken outside
Japan);

 

  (ii) resolution for dissolution or order of dissolution;

 

  (iii) suspension or abolishment of the business, or disposition such as
suspension of business by competent government authorities;

 

  (iv) dishonor of a check or note;

 

  (v) a petition for attachment (sashiosae), provisional attachment
(kari-sashiosae), provisional disposition (kari-shobun), preservative
disposition (hozen-shobun), compulsory execution, auction, or disposition to
collect tax delinquencies filed against its property;

 

  (vi) a demand or a disposition to collect tax delinquencies due to nonpayment
of taxes;

 

  (vii) failure to perform all or a part of its payment obligations under the
Purchase and Sale Related Agreements when due;

 

  (viii) any breach of its obligations under the Purchase and Sale Related
Agreements;

 

  (ix) occurrence of an event of termination or acceleration under the Purchase
and Sale Related Agreements;

 

  (x) failure to perform its pecuniary obligations other than those under the
Purchase and Sale Related Agreements without reasonable cause within five (5)
Business Days of receiving a demand therefor (provided that the aggregate amount
of a single pecuniary obligation shall exceed one billion (1,000,000,000) yen
for this provision to apply);

 

  (xi) failure to satisfy the normal credit standards adopted by the Settlor; or

 

  (xii) occurrence of any event that the Trustee deems to affect the
preservation of the Trust Receivables.

 

6.2 The Settlor acknowledges that the Trustee is entering into this Agreement in
reliance upon the representations and warranties made by the Settlor in Clause
6.1.

 

14



--------------------------------------------------------------------------------

(Translation)

 

7. REPRESENTATIONS AND WARRANTIES OF THE SETTLOR AND THE TRUSTEE

 

7.1 The Settlor represents and warrants to the Trustee and the Beneficiary that
each of the following matters is true and correct as of the execution date of
this Agreement.

 

  (1) The Settlor is a stock company duly incorporated and validly existing
under the laws of Japan.

 

  (2) The Settlor has full legal competence necessary for the execution and
performance of this Agreement, the execution and performance of this Agreement
by the Settlor and any transactions associated therewith are within the
corporate purposes of the Settlor and the Settlor has duly completed all
procedures necessary therefor under laws and ordinances, the Articles of
Incorporation and other internal company rules of the Settlor.

 

  (3) The execution and performance of this Agreement by the Settlor and any
transactions associated therewith will not result in (a) any violation of laws
and ordinances that bind the Settlor, (b) any breach of the Articles of
Incorporation or other internal company rules of the Settlor, or (c) any breach
in any material respect of a third-party contract to which the Settlor is a
party or which binds the Settlor or the assets of the Settlor.

 

  (4) This Agreement constitutes legal, valid and binding obligations of the
Settlor, and is enforceable against the Settlor in accordance with the terms of
thereof.

 

  (5) After the last day of the fiscal year ended in March 2003, there has been
no material change that will cause a significant deterioration of the business,
assets, or financial condition of the Settlor described in the audited fiscal
statement of that fiscal year or that may materially affect the performance of
the obligations of the Settlor under this Agreement.

 

  (6) No lawsuit, arbitration, administrative procedure, or other dispute has
commenced, or is likely to commence to the best knowledge of the Settlor, with
respect to the Settlor, that will or may materially cause adverse effects on the
performance of its obligations under this Agreement.

 

  (7) No acceleration event described in the Loan Agreements has occurred or is
likely to occur.

 

7.2 The Trustee represents and warrants to the Settlor and the Beneficiary that
each of the following matters is true and correct as of the execution date of
this Agreement.

 

  (1) The Trustee is a stock company duly incorporated and validly existing
under the laws of Japan.

 

  (2)

The Trustee has full legal competence necessary for the execution and
performance of this Agreement, the execution and performance of this Agreement
by the Trustee and any transactions associated therewith are within the
corporate purposes of the Trustee and the Trustee has duly

 

15



--------------------------------------------------------------------------------

(Translation)

 

 

completed all procedures necessary therefor under laws and ordinances, the
Articles of Incorporation and other internal company rules of the Trustee.

 

  (3) The execution and performance of this Agreement by the Trustee and any
transactions associated therewith will not result in (a) any violation of laws
and ordinances that bind the Trustee, (b) any breach of the Articles of
Incorporation or other internal company rules of the Trustee, or (c) any breach
in any material respect of a third-party contract to which the Trustee is a
party or which binds the Trustee or the assets of the Trustee.

 

  (4) This Agreement constitutes legal, valid and binding obligations of the
Trustee, and is enforceable against the Trustee in accordance with the terms of
thereof.

 

  (5) After the last day of the fiscal year ended in March 2003, there has been
no material change that will cause a significant deterioration of the business,
assets, or financial condition of the Trustee described in the audited fiscal
statement of that fiscal year or that may materially affect the performance of
the obligations of the Trustee under this Agreement.

 

  (6) No lawsuit, arbitration, administrative procedure, or other dispute has
commenced, or is likely to commence to the best knowledge of the Trustee, with
respect to the Trustee, that will or may materially cause adverse effects on the
performance of its obligations under this Agreement.

 

  (7) None of the following events has occurred or is likely to occur with
respect to the Trustee:

 

  (i) suspension of payment, or a petition of specific conciliation
(tokutei-chotei), bankruptcy (hasan), commencement of civil rehabilitation
procedures (minjisaiseitetsuzuki-kaishi), commencement of corporate
reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement of
corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures (including, without limitation, similar procedures taken outside
Japan);

 

  (ii) resolution for dissolution or order of dissolution;

 

  (iii) suspension or abolishment of the business, or disposition such as
suspension of business by competent government authorities;

 

  (iv) suspension of transactions by a clearing house; or

 

  (v) deterioration of its business or financial conditions that would affect
the performance of its obligations under this Agreement.

 

8. COVENANTS BY THE SETTLOR

 

The Settlor hereby covenants to the Trustee that, during the term of the Trust,
the Settlor:

 

  (1)

will immediately deliver to the Trustee, in readily cashable funds, any funds
that should be included in the Trust Property, such as principal or

 

16



--------------------------------------------------------------------------------

(Translation)

 

 

delinquency charges, regardless of the name or nature of such funds, that are
received by the Settlor with respect to the Trust Receivables after the
execution date of this Agreement;

 

  (2) will duly exercise and perform all of its rights and obligations under the
Purchase and Sale Related Agreements, in accordance with all applicable laws and
ordinances and the terms of the Purchase and Sale Related Agreements;

 

  (3) will not take an action that is likely to cause Damages to the Trust
Property or adversely affect the rights of the Trustee or the Beneficiary under
this Agreement, including termination of the Purchase and Sale Agreement,
amendment, release or waiver of the terms of the Purchase and Sale Related
Agreements, or assignment or pledge of, or creation of security interests on,
the Trust Receivables to a third party other than the Trustee;

 

  (4) will not take any action that will allow the Third Party Obligor or
another third party to acquire grounds for or a right of defense against the
Trustee with respect to the Trust Receivables or otherwise prejudice the rights
of the Trustee and the Beneficiary relating to the Trust Receivables;

 

  (5) will notify the Trustee without delay of the occurrence of any event that
will materially affect the financial or business conditions of the Settlor; and

 

  (6) will comply with all matters prescribed in this Agreement.

 

9. INDEMNIFICATION

 

The Settlor shall indemnify the Trustee for any Damages suffered or incurred by
the Trustee or the Trust Property due to the Settlor’s breach of its
representations and warranties set forth in Clauses 6.1 and 7.1 or its
obligations under this Agreement. If the Settlor does not indemnify the Trustee
for Damages suffered or incurred by the Trustee, the Trustee may be indemnified
out of the funds within the Trust Property.

 

10. PERFECTION OF ASSIGNMENT

 

10.1 The Settlor shall obtain a written approval of the Third Party Obligor
bearing a certified date (kakutei-hizuke) in the form prescribed in Schedule 3
with respect to the Trust Assignment and deliver such written approval to the
Trustee.

 

10.2 Upon receipt of the written approval set forth in Clause 10.1, the Trustee
shall deliver to the Agent a copy of such written approval together with a
notarized document with the Trustee’s seal affixed thereto certifying that such
copy is a true copy of the original and the original is kept by the Trustee.

 

10.3 The Settlor shall bear all expenses necessary for the procedures set forth
in Clause 10.2.

 

17



--------------------------------------------------------------------------------

(Translation)

 

11. DELIVERY OF RECEIVABLES CERTIFICATES

 

11.1 The Settlor shall deliver the Related Documents held by the Settlor as of
the execution date of this Agreement to the Trustee by way of agreement on
possession (senyu kaitei) at the time of execution of this Agreement.

 

11.2 If the Settlor comes to hold, after the execution date of this Agreement,
the Related Documents that were not held by the Settlor at the time of execution
of this Agreement, the Settlor shall immediately deliver to the Trustee such
Related Documents by way of agreement on possession (senyu kaitei).

 

11.3 Notwithstanding the provisions in Clauses 11.1 and 11.2, the Settlor shall,
upon request by the Trustee, deliver the Related Documents to the Trustee by way
of actual delivery, or provide the Trustee with access to the Related Documents.

 

12. INDICATION OF THE TRUST

 

12.1 With respect to the Trust Property, the Trustee may omit to register or
record, or indicate or describe the trust unless it deems it necessary.

 

12.2 If the cooperation of the Settlor is needed with respect to the indication
of the trust, the Settlor shall cooperate with the Trustee as necessary.

 

13. DUE DILIGENCE OBLIGATIONS

 

The Trustee shall not be liable for the Damages incurred by the Trust Property
or the Beneficiary that are not due to its willful misconduct or negligence to
the extent that the Trustee provides the Trust Administrative Services with the
due care of a good manager and in accordance with the provisions of this
Agreement.

 

CHAPTER 2 BENEFICIAL INTERESTS

 

14. BENEFICIARY

 

The initial Beneficiary of the principal and proceeds of the Trust under this
Agreement shall be the Settlor.

 

15. TYPE OF THE BENEFICIAL INTERESTS

 

There shall be one (1) type of Beneficial Interests created in the Trust. The
initial principal amount of the Beneficial Interests shall be 8,267,443,188 yen,
which corresponds to the amount of the initial trust principal.

 

16. DIVISION OF THE BENEFICIAL INTERESTS

 

The Beneficiary may not divide the Beneficial Interests into units without prior
written approval from the Trustee.

 

18



--------------------------------------------------------------------------------

(Translation)

 

17. ISSUANCE OF BENEFICIAL INTERESTS CERTIFICATES

 

17.1 The Trustee may omit issuing the Beneficial Interests certificates unless
requested by the Beneficiary.

 

17.2 If the Beneficiary assigns all or a part of its Beneficial Interests in
accordance with the provisions of Clause 18, the Trustee shall collect from the
Beneficiary those Beneficial Interests certificates already issued (if any) and
shall deliver new Beneficial Interests certificates to the new Beneficiary.

 

18. ASSIGNMENT AND PLEDGE OF THE BENEFICIAL INTERESTS

 

18.1 The Beneficiary may not assign to a third party, create a security interest
on, or otherwise dispose of the Beneficial Interests, without prior written
approval from the Trustee.

 

18.2 Notwithstanding the provisions of Clause 18.1, the Beneficiary may create
first-priority and second-priority floating pledges (collectively, the “Floating
Pledges”) on the Beneficial Interests for the benefit of each Lenders. The
Trustee shall approve the creation of the Floating Pledges by issuing a
certificate bearing a certified date (kakutei-hizuke).

 

18.3 The Trustee hereby approves in advance that the Beneficial Interests may be
assigned to the Lenders through enforcement of the Floating Pledges. The Trustee
shall give written approval bearing a certified date (kakutei-hizuke) if
necessary for the purpose of perfecting the assignment of the Beneficial
Interests.

 

CHAPTER 3 MANAGEMENT AND DISPOSAL OF THE TRUST PROPERTY

 

19. REPORT REGARDING THE TRUST RECEIVABLES BY THE SETTLOR

 

19.1 The Settlor shall report to the Trustee in the Settlor’s Report Form by
each Settlor’s Regular Report Deadline (i) the Fixed Trust Receivables Amount
(broken down into the Fixed Trust Receivables Amount (Goods’ Value Equivalent)
and the Fixed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)) as of the immediately preceding Regular Collection Calculation
Date, (ii) the Counter-Performed Trust Receivables Amount (broken down into the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) and the
Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)) as of the immediately preceding Regular Collection Calculation
Date, (iii) the amount to be paid by the Third Party Obligor as of the next
Trust Receivables Due Date as the payment relating to the Trust Receivables (the
“Estimated Trust Receivables Collection Amount”) (broken down into the Estimated
Trust Receivables Collection Amount (Goods’ Value Equivalent) and the Estimated
Trust Receivables Collection Amount (Consumption Tax and Other Tax Equivalent)),
and (iv) any other matters required to be reported in the Settlor’s Report Form
(these reports shall be referred to as the “Settlor’s Regular Report”).

 

19.2

If it is discovered that the Settlor’s Regular Report contains false
information, the Settlor shall immediately report to the Trustee in the
Settlor’s Report Form the true

 

19



--------------------------------------------------------------------------------

(Translation)

 

 

information of the Fixed Trust Receivables Amount (broken down into the Fixed
Trust Receivables Amount (Goods’ Value Equivalent) and the Fixed Trust
Receivables Amount (Consumption Tax and Other Tax Equivalent)),
Counter-Performed Trust Receivables Amount (broken down into the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) and the
Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)), Estimated Trust Receivables Collection Amount (broken down into
the Estimated Trust Receivables Collection Amount (Goods’ Value Equivalent) and
the Estimated Trust Receivables Collection Amount (Consumption Tax and Other Tax
Equivalent)) and any other matters required to be reported in the Settlor’s
Report Form (these reports shall be referred to as the “Settlor’s Extraordinary
Report”), unless it is apparent that, even if based on the true information of
the Fixed Trust Receivables Amount and Counter-Performed Trust Receivables
Amount (and the breakdowns thereof), (i) the Fixed Trust Property Value is not
less than the Total Outstanding Balance A at the time such information was
discovered to be false, and (ii) the Counter-Performed Trust Receivables Amount
is not less than 120% of the Total Outstanding Balance at the time the such
information was discovered to be false minus the Fixed Trust Property Value. If
the Settlor makes the Settlor’s Extraordinary Report, it shall reflect the
details of such Settlor’s Extraordinary Report in the next Settlor’s Regular
Report.

 

19.3 In addition to the report described in Clause 19.2, the Settlor shall, upon
request by the Trustee, immediately report to the Trustee any matters regarding
the Trust Property relating to such request.

 

19.4 The Settlor shall indemnify the Trustee, the Agent or the Lenders for any
Damages suffered by them due to false information in the reports described in
Clauses 19.1 and 19.2.

 

20. FLOATING PLEDGE ENFORCEMENT NOTICE

 

20.1 If the Trustee receives from the Agent a written notice to the effect that
the Floating Pledges will be enforced (the “Floating Pledge Enforcement Notice”)
(the receipt of the Floating Pledge Enforcement Notice by the Trustee shall be
referred to as a “Repayment Formula Revision Event”), the Trustee shall
immediately prepare a written document bearing a certified date (kakutei-hizuke)
that certifies the receipt of the Floating Pledge Enforcement Notice by the
Trustee as described in the Floating Pledge Enforcement Notice, and deliver such
document to the Agent.

 

20.2 The Trustee is not obliged to inspect and confirm whether the details of
the Floating Pledge Enforcement Notice are valid under the Floating Pledge
Agreement relating to the Floating Pledges, this Agreement or other agreements
relating to the enforcement of the Floating Pledges. The Trustee shall not be
liable for indemnifying the Settlor for any Damages suffered by the Settlor due
to the Trustee treating the Floating Pledge Enforcement Notice as valid although
it is invalid.

 

21. DELEGATION OF A PART OF THE TRUST ADMINISTRATIVE SERVICES

 

The Trustee may delegate all or a part of the Trust Administrative Services to
the Settlor or another third party.

 

20



--------------------------------------------------------------------------------

(Translation)

 

22. MANAGEMENT OF THE FUNDS WITHIN THE TRUST PROPERTY

 

The Trustee shall manage the funds within the Trust Property in the Collection
Account.

 

23. OPENING OF THE ACCOUNT

 

The Trustee shall open the Collection Account for the purpose of managing the
Trust Property.

 

24 INSTRUCTION OF BENEFICIARY

 

24.1 With respect to matters not provided for in this Agreement relating to the
administration and management of the Trust Property, any of the following
persons (the “Instructor”) may give instructions relating to the method of
administration of the Trust Property (the “Administration Method Instruction”)
to the Trustee subject to the following categories and the Trustee may request
the Administration Method Instruction from the Instructor.

 

  (1) If the Repayment Formula Revision Event has not occurred:

Beneficiary and Agent

 

The Beneficiary and the Agent shall, upon consultation, give instructions under
their joint names. If the Beneficiary and the Agent fail to reach an agreement
through consultation, the Agent may independently give instructions and the
Trustee shall follow such instructions independently given by the Agent.

 

  (2) If the Repayment Formula Revision Event has occurred:

Agent

 

24.2 Notwithstanding the provisions of Clause 24.1, if the Trustee deems that
the administration of the Trust Property in accordance with the Administration
Method Instruction: (i) is significantly unreasonable in terms of executing the
purpose of the Trust; (ii) violates laws and ordinances, directives or other
similar rules; or (iii) is impossible or significantly difficult, the Trustee
may choose not to follow the Administration Method Instruction.

 

24.3 The Trustee shall not be liable to the Settlor or the Beneficiary for any
Damages incurred by the Trust Property due to any of the following events:

 

  (1) If the Trustee manages the Trust Property in accordance with the
Administration Method Instruction;

 

  (2) If the Trustee chooses not follow the Administration Method Instruction
pursuant to Clause 24.2; or

 

  (3) If the Trustee does not receive the Administration Method Instruction
within a reasonable period of time although it has requested the Administration
Method Instruction as provided for in Clause 24.1.

 

21



--------------------------------------------------------------------------------

(Translation)

 

CHAPTER 4 CALCULATION OF THE TRUST

 

25. DEFINITION OF PRINCIPAL AND PROCEEDS

 

25.1 Under this Agreement, the trust principal shall be the sum of the
following:

 

  (1) Fixed Trust Receivables and Counter-Performed Trust Receivables;

 

  (2) Trust Receivables Collection relating to the Trust Receivables; and

 

  (3) Funds entrusted to the Trust Property (including additional funds
entrusted pursuant to Clause 3 and funds paid to the Trustee pursuant to Clause
26).

 

25.2 Under this Agreement, the trust proceeds shall be the sum of the following:

 

  (1) Proceeds from the management of the funds pursuant to Clause 22; and

 

  (2) Proceeds otherwise accruing from the Trust Receivables other than the
trust principal.

 

26. TREATMENT OF INELIGIBLE RECEIVABLES

 

26.1 If it is found that the Trust Receivables are or has become the Ineligible
Receivables, the Trustee may request the Settlor repurchase the Ineligible
Receivables at its nominal value (the “Repurchase Price”) in accordance with a
written instruction from the Agent, or, if all or a part of the Ineligible
Receivables has already been extinguished due to assertion of grounds for
defense by the Third Party Obligor (excluding defense based on the Set-off
Treatment) or other reasons, the Trustee may request the Settlor pay the amount
equivalent to all or a part of such Ineligible Receivables that has been
extinguished.

 

26.2 The Trustee is not obliged to request the Settlor repurchase the Ineligible
Receivables or pay the equivalent amount as described in Clause 26.1 and shall
not be liable for indemnifying the Settlor or the Beneficiary for any Damages
incurred by the Trust Property due to its failure to make such request, unless
the Trustee has been instructed by the Agent under Clause 26.1.

 

26.3 The assignment of the Ineligible Receivables through repurchase thereof
pursuant to Clause 26.1 shall become effective when the Settlor pays to the
Trustee the Repurchase Price in full. The Trustee shall cooperate with the
Settlor as necessary, to the extent possible for the Trustee, with respect to
the perfection of the assignment of the Ineligible Receivables to the Settlor
through repurchase thereof by the Settlor.

 

26.4

If the Settlor becomes aware that the Trust Receivables are or have become the
Ineligible Receivables, it shall immediately notify the Trustee and the Agent.
If the Trustee becomes aware that the Trust Receivables are or have become the
Ineligible

 

22



--------------------------------------------------------------------------------

(Translation)

 

 

Receivables, it shall immediately notify the Beneficiary and the Agent.
Provided, however, that the Trustee shall not be liable for indemnifying the
Beneficiary and the Agent for the Damages arising due to its failure to give
notice as provided for in this Clause 26.4, unless the Trustee intentionally
fails to notify the Beneficiary and the Agent although it is aware that the
Trust Receivables are or have become the Ineligible Receivables.

 

27. CALCULATION AND REPORT OF THE TRUST

 

27.1 The Trustee shall, upon receipt of the Settlor’s Regular Report, calculate
on the Trust Calculation Date profits and losses for the Collection Calculation
Period during which the immediately preceding Regular Collection Calculation
Date falls in accordance with such Settlor’s Regular Report, and report to the
Beneficiary and the Agent the result of such calculation in a form otherwise
agreed upon between the Beneficiary, the Trustee and the Agent on or before each
Trustee’s Regular Report Deadline (or immediately after receiving the Settlor’s
Regular Report if the Settlor’s Regular Report is not received by the Settlor’s
Regular Report Deadline) (such report shall be referred to as the “Trustee’s
Regular Report”). The Trustee’s Regular Report shall include the Fixed Trust
Receivables Amount (broken down into the Fixed Trust Receivables Amount (Goods’
Value Equivalent) and the Fixed Trust Receivables Amount (Consumption Tax and
Other Tax Equivalent)), the Counter-Performed Trust Receivables Amount (broken
down into the Counter-Performed Trust Receivables Amount (Goods’ Value
Equivalent) and the Counter-Performed Trust Receivables Amount (Consumption Tax
and Other Tax Equivalent)) and the amount of funds within the Trust Property
(shown as the amount of the Trust Receivables Collections (Consumption Tax and
Other Tax Equivalent)) as of the immediately preceding Regular Collection
Calculation Date or other report relating to matters concerning the Trust
Property as required by the Agent.

 

27.2 The Trustee shall, upon receipt of the Settlor’s Extraordinary Report,
report to the Agent in a form separately agreed upon between the Beneficiary,
the Trustee and the Agent the true information of the Fixed Trust Receivables
Amount (broken down into the Fixed Trust Receivables Amount (Goods’ Value
Equivalent) and the Fixed Trust Receivables Amount (Consumption Tax and Other
Tax Equivalent)), the Counter-Performed Trust Receivables Amount (broken down
into the Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)
and the Counter-Performed Trust Receivables Amount (Consumption Tax and Other
Tax Equivalent)), the amount of funds within the Trust Property (the amount of
the Trust Receivables Collections (Consumption Tax and Other Tax Equivalent)
shall be shown), and any other matters required to be reported in a form
separately agreed upon between the Beneficiary, the Trustee and the Agent (the
“Trustee’s Extraordinary Report”) by 12 p.m. on the second (2nd) Business Day
after the date on which the Trustee received the Settlor’s Extraordinary Report.
If the Trustee makes the Trustee’s Extraordinary Report, it shall reflect the
details of the changes made in such Trustee’s Extraordinary Report in the next
Trustee’s Regular Report.

 

27.3

The Trustee may rely on the Settlor’s Report in reporting the Fixed Trust
Receivables Amount and the Counter-Performed Trust Receivables Amount under
Clauses 27.1 and 27.2 and shall not be obliged to confirm on its own the
truthfulness

 

23



--------------------------------------------------------------------------------

(Translation)

 

 

of the report made by the Settlor. The Trustee shall not be liable for
indemnifying the Trust Property, the Agent or the Lenders for the Damages
suffered by them due to any false information in the report made by the Settlor.

 

27.4 If the Beneficiary and the Agent make no objections to the reports
described in Clauses 27.1 and 27.2 during a period of five (5) Business Days
after receiving such report from the Trustee, the Beneficiary and the Agent
shall be deemed to approve the details of such report.

 

28. PAYMENT OF TAXES AND EXPENSES

 

28.1 The Trustee may pay the Expenses out of the Trust Property in accordance
with the provisions of this Agreement.

 

28.2 If the amount of the Trust Property is not sufficient to pay the Expenses
as set forth in Clause 28.1, the Trustee may request the Settlor entrust
additional funds equal to such shortfall. Upon receipt of such request, the
Settlor shall immediately entrust such additional funds to the Trustee.

 

29. TRUST FEES

 

29.1 The Settlor shall pay the Trust Fees to the Trustee in accordance with the
Memorandum regarding Trust Fees (the “Memorandum regarding Trust Fees”), which
is set out as separately agreed between the Settlor and the Trustee.

 

29.2 If the Trust Fees set forth in the Memorandum regarding Trust Fees are not
paid to the Trustee, the Trustee may receive the amount equal to the amount of
the Trust Fees as set forth in the Memorandum regarding Trust Fees out of the
Trust Property as the Trust Fees, and if the amount of the Trust Property is not
sufficient to pay the Trust Fees as set forth in Clause 29.1, the Trustee may
request the Settlor pay to the Trustee an amount equal to such shortfall. Upon
receipt of such request, the Settlor shall immediately pay such an amount to the
Trustee.

 

CHAPTER 5 DELIVERY OF PRINCIPAL AND PROCEEDS OF THE BENEFICIAL INTERESTS

 

30. REPAYMENT OF PRINCIPAL AND DELIVERY OF PROCEEDS DURING THE TERM OF THE TRUST

 

The Agent shall, by 12 p.m. on each Collection Delivery Date (or, if the
Collection Calculation Date relating to such Collection Delivery Date
corresponds to the Regular Collection Calculation Date and further if the
Trustee’s Regular Report relating to such Regular Collection Calculation Date
does not reach the Agent by the Trustee’s Regular Report Deadline, by 12 p.m. on
the Business Day immediately following the Business Day which corresponds to
(or, if the Agent receives the Trustee’s Regular Report on the day other than a
Business Day, which immediately follows) the day on which the Agent receives the
Trustee’s Regular Report if it receives such report before 12 p.m., or by 12
p.m. on the second (2nd) Business Day

 

24



--------------------------------------------------------------------------------

(Translation)

 

after the Business Day which corresponds to (or, if the Agent receives the
Trustee’s Regular Report on the day other than a Business Day, which immediately
follows) the day on which the Agent receives the Trustee’s Regular Report if it
receives such report after 12 p.m.), instruct the Trustee to repay the trust
principal and dispose of the trust proceeds in accordance with the following
method and order based on the Trustee’s Regular Report relating to such
Trustee’s Regular Report Deadline; provided, that if the Agent deems that there
is, or may be, a material concern with respect to the collection of the Loan
Receivables or any other emergency occurs or is likely to occur, the Agent shall
follow the procedures for the decision-making of the Majority Lenders and may
instruct the Trustee to dispose of the Principal Collections in a method other
than that provided for in Clause 30.2 (2) with the consent of the Majority
Lenders, and the Beneficiary shall give approval therefor in advance; and
provided further, that if the Agent instructs the Principal Collections to be
delivered to the Lenders, it shall instruct that such delivery be made through
the Agent. The Trustee shall repay the trust principal and dispose of the trust
proceeds in accordance with the instructions given by the Agent on or before
each Collection Delivery Date (or, if the Trustee has not received instructions
from the Agent by 12 p.m. on such Collection Delivery Date, on or before the
Business Day immediately following the Business Day which corresponds to (or, if
the Trustee receives the instructions from the Agent on the day other than a
Business Day, which immediately follows) the day on which the Trustee receives
instructions from the Agent if it receives such instructions before 12 p.m., and
on or before the second (2nd) Business Day after the Business Day which
corresponds to (or, if the Trustee receives the instructions from the Agent on
the day other than a Business Day, which immediately follows) the day on which
the Trustee receives instructions from the Agent if it receives such
instructions after 12 p.m.).

 

30.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 30.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

30.2 The Principal Collections (including the funds incorporated into the trust
principal pursuant to Clause 30.1 (3)) shall be disposed of in the following
order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 30.1 (1) and (2) above, the Principal Collections will be
appropriated for such payment. In this case, the equivalent amount shall be
deducted from the principal of the Beneficial Interests.

 

  (2)    (i) As of the Regular Collection Delivery Date, the Principal
Collections (after deducting the amount appropriated under this Clause 30.2 (1),
if any) will be delivered to the Beneficiary in accordance with the written
instruction given by the Agent to the extent that the Trust Property Maintenance
Standards are satisfied.

 

25



--------------------------------------------------------------------------------

(Translation)

 

  (ii) As of the Extraordinary Collection Delivery Date, the Principal
Collections (after deducting the amount appropriated under this Clause 30.2 (1),
if any) will be retained in the Collection Account.

 

31. REPAYMENT OF TRUST PRINCIPAL AND DISPOSAL OF TRUST PROCEEDS AFTER THE
OCCURRENCE OF REPAYMENT METHOD REVISION EVENT

 

Notwithstanding the provisions of Clause 30, if the Repayment Formula Revision
Event occurs, the Agent shall, by 12 p.m. on each subsequent Collection Delivery
Date (or, if the Collection Calculation Date relating to such Collection
Delivery Date corresponds to the Regular Collection Calculation Date and further
if the Trustee’s Regular Report relating to such Regular Collection Calculation
Date does not reach the Agent by the Trustee’s Regular Report Deadline, by 12
p.m. on the Business Day immediately following the Business Day which
corresponds to (or, if the Agent receives the Trustee’s Regular Report on the
day other than a Business Day, which immediately follows) the day on which the
Agent receives the Trustee’s Regular Report if it receives such report before 12
p.m., or by 12 p.m. on the second (2nd) Business Day after the Business Day
which corresponds to (or, if the Agent receives the Trustee’s Regular Report on
the day other than a Business Day, which immediately follows) the day on which
the Agent receives the Trustee’s Regular Report if it receives such report after
12 p.m.), instruct the Trustee to repay the trust principal and dispose of the
trust proceeds in accordance with the following method and order based on the
Trustee’s Regular Report relating to such Trustee’s Regular Report Deadline;
provided, that the Agent may instruct the Trustee to dispose of the Principal
Collections in a method other than that provided for in Clause 31.2 (2) with the
consent of the Majority Lenders, and the Beneficiary shall give approval
therefor in advance; and provided further, that if the Agent instructs the
Principal Collections to be delivered to the Lenders, it shall instruct that
such delivery be made through the Agent. The Trustee shall repay the trust
principal and dispose of the trust proceeds in accordance with the instruction
given by the Agent on or before each Collection Delivery Date (or, if the
Trustee has not received instructions from the Agent by 12 p.m. on such
Collection Delivery Date, on or before the Business Day immediately following
the Business Day which corresponds to (or, if the Trustee receives the
instructions from the Agent on the day other than a Business Day, which
immediately follows) the day on which the Trustee receives instructions from the
Agent if it receives such instructions before 12 p.m., and on or before the
second (2nd) Business Day after the Business Day which corresponds to (or, if
the Trustee receives the instructions from the Agent on the day other than a
Business Day, which immediately follows) the day on which the Trustee receives
instructions from the Agent if it receives such instructions after 12 p.m.).

 

31.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

26



--------------------------------------------------------------------------------

(Translation)

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 31.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

31.2 The Principal Collections (including the funds incorporated into the trust
principal pursuant to Clause 31.1 (3)) shall be disposed of in the following
order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 31.1 (1) and (2), the Principal Collections will be appropriated
for such payment. In this case, the equivalent amount shall be deducted from the
principal of the Beneficial Interests.

 

  (2) All of the Principal Collections (after deducting the amount appropriated
under this Clause 31.2 (1), if any) will be delivered to any person designated
by the Agent in the Floating Pledge Enforcement Notice, in accordance with the
written instruction given by the Agent; provided, however, that if the Principal
Collections are delivered to the Lenders, such delivery shall be made through
the Agent.

 

CHAPTER 6 TERMINATION OF TRUST

 

32. TERMINATION OF THE TRUST AGREEMENT

 

32.1 The Settlor, the Trustee and the Beneficiary may not terminate this
Agreement during the term of the Trust.

 

32.2 Notwithstanding the provisions of Clause 32.1, the Trustee may terminate
this Agreement if any of the following events occurs. In this case, the Trustee
shall notify the Settlor and the Beneficiary of its intent to terminate this
Agreement and this Agreement shall terminate as of the first Regular Collection
Calculation Date after the date on which the Trustee sends such notice.

 

  (1) If the Trustee considers that the achievement of the purpose of this
Agreement or provision of the Trust Administrative Services by the Trustee has
become impossible or significantly difficult from an objective perspective due
to the occurrence of an event equivalent to the Exemption Event.

 

  (2) If Trustee does not receive payment of the Trust Fees in full as of the
Regular Collection Calculation Date and does not receive the payment of such
Trust Fees by the tenth (10th) Business Day after such Regular Collection
Calculation Date.

 

  (3) If all of the Floating Pledges are extinguished.

 

27



--------------------------------------------------------------------------------

(Translation)

 

33. DELIVERY OF PRINCIPAL AND PROCEEDS UPON TERMINATION OF THE TRUST

 

The Trustee shall make the final calculations with respect to the Trust Property
immediately after receiving the report from the Settlor as set forth in Clause
19 relating to the final Collection Calculation Date, and then immediately
deliver all of the property within the Trust Property based on such calculations
in the following order of priority; provided, that if the Agent instructs the
Principal Collections or the uncollected Trust Receivables to be delivered to
the Lenders, it shall instruct that such delivery be made through the Agent.

 

33.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 33.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

33.2 The Principal Collections shall be disposed of in the following order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 33.1 (1) and (2), the Principal Collections will be appropriated
for such payment. In this case, the equivalent amount shall be deducted from the
principal of the Beneficial Interests.

 

  (2) All of the Principal Collections (after deducting the amount appropriated
under this Clause 33.2 (1), if any) will be delivered to (i) any person
designated by the Agent in the Floating Pledge Enforcement Notice (if delivered
to the Lenders, such delivery shall be made through the Agent), if the Repayment
Formula Revision Event has occurred, or (ii) the Beneficiary, in other cases, in
accordance with written instructions given by the Agent; provided, however, that
if the Loan Receivables exist in the case of (ii) in the preceding sentence, the
Trustee shall deliver to the Agent the Principal Collections (after deducting
the amount appropriated under this Clause 33.2 (1), if any), and the Beneficiary
shall create a security interest over the amount of the Principal Collections in
order to secure payment of the Loan Receivables to the Lenders subject to
substantially the same terms and conditions as those of the Floating Pledge (the
method of creating the security interest shall be determined upon consultation
between the Agent and the Beneficiary) or appropriate the amount of the
Principal Collections for payment of the Loan Receivables pursuant to the
provisions of Clauses 14.1 through 14.3 of the Loan Agreements. If the delivery
of the Principal Collections is made as set forth in this Clause 33.2(2), the
Trustee shall be released from its liability to the Settlor, the Beneficiary,
the Agent and the Lenders with respect to the disposal of the Trust Property.

 

28



--------------------------------------------------------------------------------

(Translation)

 

33.3 The uncollected Trust Receivables (if any) shall be delivered to (i) any
person designated by the Agent in the Floating Pledge Enforcement Notice (if
delivered to the Lenders, such delivery shall be made through the Agent), if the
Repayment Formula Revision Event has occurred, or (ii) the Beneficiary, in other
cases; provided, however, that if the Loan Receivables exist in the case of (ii)
in the preceding sentence, the Trustee shall deliver the uncollected Trust
Receivables to the Agent, and the Beneficiary shall create a security interest
over such uncollected Trust Receivables in order to secure payment of the Loan
Receivables to the Lenders subject to substantially the same terms and
conditions as those of the Floating Pledges (the method of creating the security
interest shall be determined upon consultation between the Agent and the
Beneficiary) or, if All Lenders agree thereto, appropriate such uncollected
Trust Receivables for payment of the Loan Receivables by way of converting such
uncollected Trust Receivables into cash or otherwise. If the delivery of the
uncollected Trust Receivables is made as set forth in this Clause 33.3, the
Trustee shall be released from its liability to the Settlor, the Beneficiary,
the Agent and the Lenders with respect to disposal of the Trust Property.

 

CHAPTER 7 MISCELLANEOUS

 

34. NOTICE

 

Any notice to be given under this Agreement shall be in writing and given by
personal delivery, certified mail, motorcycle delivery or facsimile transmission
to the following addresses:

 

Settlor and Initial Beneficiary:

 

33-4, Nishi-Shinjuku 4-chome, Shinjuku-ku, Tokyo 160-0023

FASL JAPAN LIMITED

Business Promotion Division

 

TEL: 03-5302-2200

FAX: 03-5302-2674

 

Trustee:

 

5-1, Marunouchi 1-chome, Chiyoda-ku, Tokyo 100-8240Mizuho Trust & Banking Co.,
Ltd.

Securitization Business Department I

 

TEL: 03-3240-7061

FAX: 03-3240-7213

 

35. SUBMISSION OF SEAL IMPRESSION

 

35.1 The seal impressions or signatures to be used by the Settlor and the
Beneficiary shall be registered with the Trustee in advance.

 

29



--------------------------------------------------------------------------------

(Translation)

 

35.2 If the Trustee delivers the Trust Property or takes any other action after
comparing, with due care, the seal impression or signature used on a receipt or
any other documents with the seal impression or signature submitted pursuant to
Clause 35.1 and confirming that such seal impression or signature is true and
correct, the Trustee shall not be liable for indemnifying any Damages caused
thereby for any reason whatsoever, unless such Damages are caused due to the
Trustee’s willful misconduct or negligence.

 

36. NOTIFICATION

 

36.1 The Settlor and the Beneficiary shall notify the Trustee and carry out
procedures prescribed by the Trustee if any of the following events occurs:

 

  (1) any changes to the name, organization, location, representatives, agents
or registered seal or signature;

 

  (2) loss of any agreement, Beneficial Interests certificate or registered
seal;

 

  (3) any other matter deemed material relating to this Agreement.

 

36.2 The Trustee shall not be liable for indemnifying any Damages arising as a
result of a delay by the Settlor or Beneficiary in making a notification
described in Clause 36.1.

 

37. ACCESS TO THE DETAILS OF THE TRUST RECEIVABLES

 

The Trustee shall, if requested by the Beneficiary, make available to the
Beneficiary details of the Trust Receivables, during the Trustee’s business
hours at the principal office of the Trustee, except as deemed necessary to
protect the Trust Receivables information of the obligor.

 

38. FRACTIONS LESS THAN ONE YEN

 

In respect of calculations of any amounts contemplated by this Agreement, any
fractions less than one yen shall be rounded down to the nearest whole yen.

 

39. GOVERNING LAW

 

This Agreement shall be governed by, and construed in accordance with, the laws
of Japan.

 

40. JURISDICTION

 

The Tokyo District Court shall have jurisdiction as the court of first instance
with respect to any action or other dispute arising out of or in connection with
this Agreement, unless the exclusive jurisdiction is otherwise prescribed by
law.

 

30



--------------------------------------------------------------------------------

(Translation)

 

41. AMENDMENTS TO THIS AGREEMENT

 

This Agreement may not be amended except as agreed in writing by the Settlor,
the Trustee, and the Beneficiary and approved in writing by the Agent.

 

42. EXPENSES

 

All stamp duties, registration fees and any other similar public charges
incurred by the Settlor or the Trustee in relation to the preparation, delivery,
registration, enforcement, amendment or revision of this Agreement shall be
borne by that party.

 

43. APPLICATION OF THE LOAN AGREEMENTS

 

The provisions of the Loan Agreements shall apply mutatis mutandis to matters
relating to the rights and obligations of the Agent and any other provisions of
this Agreement among those not provided for in this Agreement.

 

44. CONSULTATION

 

The parties hereto shall resolve any matters not provided for in this Agreement
or doubts as to the meaning of the provisions of this Agreement upon mutual
consultation in good faith.

 

(The space below has been intentionally left blank.)

 

31



--------------------------------------------------------------------------------

(Translation)

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and sealed in duplicate, and the Settlor and the Trustee shall each retain one
original.

 

March 25, 2004

 

Settlor: /s/ Shinji Suzuki

33-4, Nishi-Shinjuku 4-chome, Shinjuku-ku, Tokyo 160-0023

FASL JAPAN LIMITED

Shinji Suzuki

President, Representative Director

 

Trustee: /s/ Masanori Watanabe

5-1, Marunouchi 1-chome, Chiyoda-ku, Tokyo 100-8240

Mizuho Trust & Banking Co., Ltd.

Masanori Watanabe

Managing Executive Officer

 

32



--------------------------------------------------------------------------------

(Translation)

 

List of Schedules

 

Schedule 1:

   Description of Accounts Receivables

Schedule 2:

   Application for Additional Entrustment of Funds

Schedule 3:

   Request for Approval of Assignment of Receivables and Approval of Assignment
of Receivables

Schedule 4:

   Settlor’s Report Form

 

33



--------------------------------------------------------------------------------

(Translation)

 

Schedule 1 (Existing Trust Receivables)

 

1. Fixed Trust Receivables

 

Fixed Trust Receivables Amount

2,705,479,664 yen

Fixed Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)

2,575,679,856 yen

Fixed Trust Receivables Amount (Goods’ Value Equivalent)

129,799,808 yen

 

Payment Date:                     April 15, 2004

 

2. Counter-Performed Trust Receivables (as of March 15, 2004)

 

Counter-Performed Trust Receivables Amount

5,561,963,524 yen

Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)

5,284,110,293 yen

Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)

277,853,231 yen

 

Payment Date:                     May 17, 2004

 

34



--------------------------------------------------------------------------------

(Translation)

 

Schedule 2 Application for Additional Entrustment of Funds

 

[Date]

 

To: Mizuho Trust & Banking Co., Ltd.

(CC: Mizuho Corporate Bank, Ltd.)

 

Application for Additional Entrustment of Funds

 

(Settlor)

 

The Settlor hereby applies for the additional entrustment of funds as set forth
below in accordance with Clause 3.2 of the Accounts Receivables Trust Agreement
entered into between the Settlor and the Trustee as of March 25, 2004 (the
“Trust Agreement”).

 

As used in this Application, unless otherwise provided herein, the meaning of
each term shall be as defined in the Trust Agreement.

 

<Details of Additional Entrustment of Funds>

 

Date of Additional Entrustment of Funds

(same as the date on which this Application is submitted)

 

[Date]

Amount of Additional Entrustment of Funds

 

[                    ] yen

 

35



--------------------------------------------------------------------------------

(Translation)

 

Schedule 3

 

March 25, 2003

 

To: FUJITSU LIMITED

 

Request for Approval of Assignment of Receivables and

Approval of Assignment of Receivables

 

1. FASL LAPAN LIMITED (the “Settlor”) has, pursuant to the Accounts Receivables
Trust Agreement entered into between the Settlor and Mizuho Trust & Banking Co.,
Ltd. (the “Trustee”) (the “Trust Agreement”), entrusted and assigned (the “Trust
Assignment”) to the Trustee as of March 25, 2004 all of the accounts receivables
from you that are currently held by the Settlor and all of the prospective
accounts receivables that may accrue to the Settlor before June 29, 2007 (the
“Receivables”) pursuant to the Purchase and Sale Agreement entered into between
you and the Settlor as of February 23, 2004 (as amended) (the “Original
Agreement”) and each individual sale and purchase agreement under the Original
Agreement (the “Individual Agreement”). We therefore request that you kindly
approve the Trust Assignment notwithstanding the provisions of Clause 10.4 of
the Original Agreement, and also approve the assignment of the Receivables to
the Settlor or the floating pledgee on the trust beneficial interests under the
Trust Agreement that may be carried out by the Trustee.

 

2. On or after March 25, 2004, we request that you make payment with respect to
the Receivables to the following bank account held in the name of the Trustee
(the “Trustee’s Account”).

 

     Details

Name and Branch of Bank:

   Mizuho Corporate Bank, Ltd., Uchisaiwaicho Corporate Banking Division

Account Type:

   Ordinary Savings Account

Account Number:

   ****

Account Name:

   FASL JAPAN Account held by Mizuho Trust & Banking Co., Ltd. as the trustee of
the Monetary Receivables Trust

 

3. Even after giving this approval, you may set off the Receivables that accrue
during the period from March 1, 2004 to the date on which such approval is given
against the equivalent amount of your receivables from the Settlor that has
become due during the same period by specifying your intent to do so in the
payment notice that you send to the Settlor on or before the second (2nd)
Business Day after March 31, 2004.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission

 

36



--------------------------------------------------------------------------------

(Translation)

 

In addition, even after giving this approval, you may set off the Receivables
that may accrue in the future against the equivalent amount of your receivables
from the Settlor that has become due during the calendar month in which such
Receivables accrue by specifying your intent to do so in the payment notice that
you send to the Settlor on or before the second (2nd) Business Day after the
last day of such calendar month.

 

4. Even after giving this approval, you may cancel the purchase order relating
to the items that are sold and purchased that give rise to each Receivables
pursuant to Clause 3.2 of the Fujitsu Distribution Agreement dated June 30,
2003, which shall apply mutatis mutandis to Clause 3 of the Original Agreement
to the extent that such cancellation is before the completion of the delivery
and inspection of the items that are sold and purchased.

 

5. Even after giving this approval, you may reschedule the delivery date of the
items that are sold and purchased that give rise to each Receivables pursuant to
Clause 3.3 of the Fujitsu Distribution Agreement dated June 30, 2003, which
shall apply mutatis mutandis to Clause 3 of the Original Agreement to the extent
that such reschedule is before the completion of the delivery and inspection of
the items that are sold and purchased.

 

Best regards

 

37



--------------------------------------------------------------------------------

(Translation)

 

(Request for Approval of Assignment of Receivables and Approval of Assignment of
Receivables as of March 25, 2004)

March 25, 2004

 

Settlor:

[Address]

FASL JAPAN LIMITED

[Title] [Name]

 

38



--------------------------------------------------------------------------------

(Translation)

 

(Request for Approval of Assignment of Receivables and Approval of Assignment of
Receivables as of March 25, 2004)

 

March 25, 2004

 

Trustee:

[Address]

Mizuho Trust & Banking Co., Ltd.

[Title] [Name]

 

39



--------------------------------------------------------------------------------

(Translation)

 

(Request for Approval of Assignment of Receivables and Approval of Assignment of
Receivables as of March 25, 2004)

 

March 25, 2004

 

To: Mizuho Trust & Banking Co., Ltd.

To: FASL JAPAN LIMITED

 

We hereby approve the matters provided for in Paragraphs 1 through 5 above
pursuant to Article 467 of the Civil Code.

 

[Address]

FUJITSU LIMITED

[Title] [Name] (seal)

 

Certified date (kakutei-hizuke)

 

40



--------------------------------------------------------------------------------

(Translation)

 

Schedule 4 (Settlor’s Report Form)

 

41